EXHIBIT 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as
of September 21, 2007 (this “Amendment”), among USEC INC., a Delaware
corporation (“Holdings”), UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (“Enrichment” and, together with Holdings, the “Borrowers”), the
LENDERS UNDER THE CREDIT AGREEMENT REFERRED TO BELOW WHICH ARE PARTY HERETO,
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent (the
“Administrative Agent”), and THE OTHER FINANCIAL INSTITUTIONS WHICH ARE NAMED IN
THE CREDIT AGREEMENT AS “AGENTS” THEREUNDER WHICH ARE PARTY HERETO, amends the
Amended and Restated Revolving Credit Agreement dated as of August 18, 2005, as
previously amended by that certain First Amendment to Amended and Restated
Revolving Credit Agreement dated as of March 6, 2006 and that certain Second
Amendment to Amended and Restated Revolving Credit Agreement dated as of
October 16, 2006 (as amended, the “Credit Agreement”), among the Borrowers, the
Lenders party thereto, the Administrative Agent and the other financial
institutions named therein as “agents” thereunder.

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that Holdings intends to issue and sell certain Convertible Notes (as defined in
Section 2 below);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement to permit Holdings to
issue and sell such Convertible Notes; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as provided herein to permit Holdings to issue and sell such
Convertible Notes, all subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

1. Capitalized Terms.

Capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.

2. Amendments to Credit Agreement. Subject to the satisfaction of the terms and
conditions set forth in Section 4 hereof and in reliance on the representations
set forth in Section 3 hereof, the Borrowers, the Lenders and the Administrative
Agent agree that the Credit Agreement be and it hereby is amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new terms to Section 1.01 in appropriate alphabetical order:

“‘Convertible Notes’ means the Senior Convertible Notes Due 2014 in the
aggregate original principal amount of up to $700,000,000 to be issued by
Holdings pursuant to the Convertible Note Indenture.”

“‘Convertible Note Indenture’ means the Indenture to be dated as of the closing
date of the offering of the Convertible Notes and to be entered into between
Holdings and Wells Fargo Bank, National Association, as trustee.”

(b) Section 6.01 of the Credit Agreement is hereby amended by deleting clause
(j) of Section 6.01 in its entirety and replacing such clause with the following
new clause (j):

“(j) Indebtedness in respect of: (i) the Convertible Notes; or (ii) other
convertible notes, high yield notes or similar debt securities issued by
Holdings, which other convertible notes, high yield notes or similar debt
securities (x) do not provide for any required payment, prepayment or repayment
of all or any portion of the principal thereof prior to six (6) months after the
Maturity Date, and (y) are not secured by any property or asset of Holdings or
any Subsidiary, or, if secured by any property or asset of Holdings or any
Subsidiary, the Liens securing such indebtedness shall be “silent second Liens”
that are expressly junior in priority to the Liens in favor of the
Administrative Agent securing the Loans on terms satisfactory to the
Administrative Agent in its Permitted Discretion;”

(c) Section 6.02 of the Credit Agreement is hereby amended by deleting clause
(g) of Section 6.02 in its entirety and replacing such clause with the following
new clause (g):

“(g) Liens securing Indebtedness permitted by Section 6.01(j)(ii) or any
Guarantees of such Indebtedness permitted under Section 6.01(e), and replacement
Liens on such property or assets securing any extension, renewal, replacement or
refinancing of such Indebtedness or any Guarantees thereof permitted by
Section 6.01(m), provided that in no event shall the Convertible Notes be
secured by Liens on any property or assets of the Borrowers or any Subsidiary;”

(d) Section 6.05 of the Credit Agreement is hereby amended by deleting clause
(a) of Section 6.05 in its entirety and replacing such clause with the following
new clause (a):

“(a) The Borrowers will not, and will not permit any of their Subsidiaries to,
directly or indirectly prepay, redeem, purchase, retire, refinance, refund,
replace or convert any Indebtedness if, at the time of such prepayment,
redemption, purchase, retirement, refinancing, refunding, replacement or
conversion and after giving pro forma effect thereto, Availability shall be less
than $75,000,000 or a Default or Event of Default shall have occurred and be
continuing, except (i) prepayments or redemptions of the Loans hereunder,
(ii) refinancings, refundings or replacements of Indebtedness permitted by
Section 6.01(m), (iii) conversion of the Convertible Notes into common stock of
Holdings (including, so long as no Default or Event of Default shall have
occurred and be continuing, the payment of up to $5,000,000 in cash in the
aggregate from and after the Effective Date in respect of any fractional shares
remaining after any such conversion of the Convertible Notes), and (iv) as
otherwise expressly permitted under Section 6.06; and provided that nothing
herein shall prohibit the Borrowers from making regularly scheduled payments of
principal, interest and fees (or any mandatory prepayment in respect of any
Casualty Event or asset sale permitted under this Agreement) in respect of any
Indebtedness permitted under Section 6.01.”

(e) Section 6.06 of the Credit Agreement is hereby amended by deleting
Section 6.06 in its entirety and replacing such Section with the following new
Section 6.06:

“SECTION 6.06 Restricted Payments. The Borrowers will not, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payments, except (a) any Subsidiary may pay
dividends or distributions to any Credit Party and any Subsidiary which is not a
Credit Party may pay dividends or distributions to any wholly-owned Subsidiary;
(b) the Credit Parties may prepay, redeem, purchase, retire, refinance, refund,
replace or convert Indebtedness, and may make regularly scheduled payments of
principal, interest and fees, in each case, to the extent not restricted by
Section 6.05; and (c) Holdings may declare and pay dividends or distributions to
the holders of Equity Interests in Holdings (other than the Convertible Notes
(except as permitted by clause (b) of this Section 6.06)), provided that (i) the
aggregate amount of dividends paid in cash with respect to Holdings’ capital
stock shall not exceed $50,000,000 in any fiscal year and (ii) as of the date of
declaration and after giving pro forma effect to each such Restricted Payment
made by Holdings under this clause (c), no Default or Event of Default shall
have occurred and be continuing and Availability shall equal or exceed
$75,000,000. Notwithstanding anything to the contrary set forth herein, in no
event shall any payment or distribution by Holdings or any Subsidiary of amounts
up to $7,500,000 in the aggregate which are held in escrow with respect to the
deferred purchase price owing in connection with Holdings’ acquisition of NAC
Holding and/or NAC International be deemed a Restricted Payment or be otherwise
subject to any restrictions under this Agreement.”

(f) Section 7.01 of the Credit Agreement is hereby amended by deleting clause
(f) of Section 7.01 in its entirety and replacing such clause with the following
new clause (f):

“(f) (i) default shall be made with respect to any Material Indebtedness of any
Credit Party if the effect of any such default shall be to accelerate, or to
permit (with or without the giving of notice, the lapse of time or both) the
holder or obligee of such Indebtedness (or any trustee on behalf of such holder
or obligee) at its option to accelerate the maturity of such Indebtedness, or
(ii) a “Fundamental Change” (as such term is defined in the Convertible Note
Indenture) which, under the terms of the Convertible Note Indenture, permits the
holders of the Convertible Notes to require Holdings to repurchase or redeem the
Convertible Notes for cash (other than as permitted by Section 6.05) shall
occur, and such “Fundamental Change” shall not have been cured or waived within
the applicable grace period (if any) set forth in the Convertible Note
Indenture;”

3. No Default; Representations and Warranties, etc.

Each of the Borrowers represents and warrants to the Lenders and the
Administrative Agent that as of the date hereof (a) the representations and
warranties of the Credit Parties contained in Article III of the Credit
Agreement are true and correct in all material respects as of the date hereof as
if made on such date (except to extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date); (b) the Borrowers are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Financing Documents to be observed
or performed by them thereunder; (c) no Default or Event of Default shall have
occurred and be continuing; and (d) the execution, delivery and performance by
the Borrowers of this Amendment (i) have been duly authorized by all necessary
corporate and, if required, shareholder action on the part of the Borrowers,
(ii) will not violate any applicable law or regulation or the organizational
documents of any Borrower, (iii) will not violate or result in a default under
any material indenture, agreement or other instrument binding on any Borrower or
any of its assets and (iv) do not require any consent, waiver or approval of or
by any Person (other than the Administrative Agent and the Lenders) which has
not been obtained.

4. Conditions Precedent. The Amendment shall become effective on the date of
this Amendment (the “Third Amendment Effective Date”); provided that, on or
before the Third Amendment Effective Date, the Administrative Agent shall have
received either (i) a counterpart of this Amendment signed on behalf of the
Borrowers and the Required Lenders and counterparts of the Ratification of
Guarantees attached hereto signed on behalf of NAC Holding Inc. and NAC
International Inc., as guarantors, or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment or such Ratification
of Guarantees, as applicable) that such parties have signed a counterpart of
this Amendment and such Ratification of Guarantees, as applicable.

5. Miscellaneous.

(a) The Borrowers, the Lenders and the Administrative Agent hereby ratify and
confirm the terms and provisions of the Credit Agreement and the other Financing
Documents and agree that, except to the extent specifically amended hereby, the
Credit Agreement, the other Financing Documents and all related documents shall
remain in full force and effect. Nothing contained herein shall constitute a
waiver of any provision of the Financing Documents.

(b) The Borrowers agree to pay all reasonable expenses, including legal fees and
disbursements, incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated thereby.

(c) This Amendment may be executed in any number of counterparts (including by
way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.

(d) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

[Signature Pages Follow]

1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

USEC INC.

By:/s/ John C. Barpoulis
Name:John C. Barpoulis
Title:Sr. Vice President and Chief Financial Officer


UNITED STATES ENRICHMENT CORPORATION

By:/s/ John C. Barpoulis
Name:John C. Barpoulis
Title:Sr. Vice President and Chief Financial Officer


ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent

By:/s/ James M. Barbato
Name:James M. Barbato
Title:Vice President


LENDERS:

JPMORGAN CHASE BANK, N.A.

By:/s/ James M. Barbato
Name:James M. Barbato
Title:Vice President


CO-DOCUMENTATION AGENT:

GMAC COMMERCIAL FINANCE LLC

By:/s/ Thomas Maiale
Name:Thomas Maiale
Title:Director


LENDERS:

CF BLACKBURN LLC

By:/s/ Thomas Maiale
Name:Thomas Maiale
Title:Director


MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as

Co-Syndication Agent and a Lender

By:/s/ Mary Beth O’Keefe
Name:Mary Beth O’Keefe
Title:Assistant Vice President


2

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender

By:/s/ Robert Strack
Name:Robert Strack
Title:Managing Director


SIEMENS FINANCIAL SERVICES, INC.

By:/s/ Mark Picillo
Name:Mark Picillo
Title:Vice President


SOVEREIGN BANK

By:/s/ Charles H. O’Donnell
Name:Charles H. O’Donnell
Title:Vice President


N.M. ROTHSCHILD & SONS LIMITED

By:/s/ N. A. Wood
Name:Nicholas Wood
Title:Director
N.M. ROTHSCHILD & SONS LIMITED

By:/s/ Derek McCrone
Name:Derek McCrone
Title:Assistant Director


WELLS FARGO FOOTHILL, LLC

By:/s/ Jeff Royston
Name:Jeff Royston
Title:Vice President


THE FOOTHILL GROUP, INC.

By:/s/ Dennis R. Ascher
Name:Dennis R. Ascher
Title:Senior Vice President


3

RATIFICATION OF GUARANTEES

Each of the undersigned Guarantors hereby acknowledges and consents to the
foregoing Third Amendment to Amended and Restated Revolving Credit Agreement
dated as of September 21, 2007 (the “Third Amendment”) among USEC Inc.
(“Holdings”), United States Enrichment Corporation (“Enrichment” and, together
with Holdings, the “Borrowers”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent (the “Administrative Agent”),
and the other financial institutions named therein as “agents”, confirms that
the obligations of the Borrowers under the Credit Agreement, as previously
amended by that certain First Amendment to Amended and Restated Revolving Credit
Agreement dated as of March 6, 2006, that certain Second Amendment to Amended
and Restated Revolving Credit Agreement dates as of October 16, 2006, and as
amended by the Third Amendment, constitute “Guaranteed Obligations” guarantied
by and entitled to the benefits of each respective Amended and Restated
Guarantee dated as of August 18, 2005 executed and delivered by each such
Guarantor to the Administrative Agent, the Isssuing Bank, the Lenders and the
other Secured Parties (each a “Guarantee” and collectively, the “Guarantees”),
agrees that its respective Guarantee remains in full force and effect and
ratifies and confirms all of its obligations thereunder. Capitalized terms used
but not otherwise defined herein shall have the meanings attributed to them in
the Guarantees.

GUARANTORS:

NAC HOLDING INC.

By:/s/ Kent Cole
Name:Kent Cole
Title:President


NAC INTERNATIONAL INC.

By:/s/ Kent Cole
Name:Kent Cole
Title:President


4